             Case:20-03024-swd       Doc #:72 Filed: 07/14/2021       Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF MICHIGAN

In re:
                                                   Chapter 13
Kristen Rose Start                                 Case Number 20-03024-SWD
 FKA Kristen Mackey                                Honorable Scott W Dales
 FKA Kristen Abuelhawa
Ryan Matthew Start

      Debtors
____________________________________/

    ORDER APPROVING A PERMANENT LOAN MODIFICATION AGREEMENT

        NOW COMES Lakeview Loan Servicing, LLC, (“Creditor”) by and through its attorneys
Orlans PC; Debtors, Kristen Rose Start and Ryan Matthew Start, by and through their attorney
Jeffrey D. Mapes; and the Standing Chapter 13 Trustee, Brett N. Rodgers; and the parties hereby
stipulate to entry of an Order Approving a Permanent Mortgage Loan Modification Agreement;
and the Court being fully advised in the premises:


         ORDERED AND ADJUDGED as follows:
         1.  Debtors’ Loan Modification Agreement with Creditor is approved as follows:
             a.     Effective July 1, 2021, the outstanding principal balance under the
                    Mortgage Loan is $179,702.71.
             b.     The maturity date of the Mortgage Loan is June 1, 2051.
             c.     The interest rate on the outstanding balance is 3.000% per annum. This
                    rate is fixed for the remainder of the loan term.
             d.     Effective July 1, 2021, Debtors’ ongoing mortgage payment shall be
                    principal and interest of $757.63 per month, plus escrow amounts for
                    property insurance and property taxes of $435.96 per month, totaling
                    $1,193.59 per month. The payment amount shall be subject to future
                    adjustments for changes in insurance and taxes as provided for in the
                    mortgage and consistent with the requirements of applicable Federal and
                    State Law.
             e.     The property securing this mortgage is located at 6517 Dew Pointe Court
                    SE, Caledonia, MI 49316.
             f.     All other terms, conditions, and provisions of the Loan Modification
                    Agreement not specifically listed in this document are incorporated herein
                    by reference.

         2.     Effective August 1, 2021, payments pursuant to the Loan Modification
         Agreement shall be made by the Chapter 13 Trustee to M&T Bank, P.O. Box 840,
         Buffalo, NY 14240-0840. The Trustee shall make these payments as part of the Trustee’s
         normal disbursement cycle and consistent with the terms of Debtors’ confirmed plan as
               Case:20-03024-swd       Doc #:72 Filed: 07/14/2021         Page 2 of 2




         modified herein. Debtors directly paid the first payment dune under the Loan
         Modification Agreement for July 1, 2021.

         3.      Upon the conclusion of Debtors’ Chapter 13 case, whether by discharge,
                 conversion, dismissal or otherwise, Debtors shall be responsible for making all
                 future payment pursuant to the terms of the Mortgage Loan documents.

         4.      The Mortgage Loan shall be deemed contractually current as of July 1, 2021, with
                 the first payment under the Loan Modification Agreement due for July 1, 2021
                 having been directly paid by Debtors. The Chapter 13 Trustee shall not make
                 further disbursements on any unpaid balance on Creditor’s Class III.C.1. post-
                 petition ongoing mortgage payments accrued prior to July 1, 2021, or pre-petition
                 mortgage arrearage.

         5.      Except as modified in this Order, the terms and conditions of the Loan and
                 Mortgage documents between Debtors and Creditor shall remain in full force and
                 effect.

         6.      The treatment of the claim of Creditor in Debtors ’ Chapter 13 Plan as confirmed
                 (and as previously modified, if at all) is modified as necessary to comply with the
                 provisions of this Order, including but not limited to, the change in Creditor’s
                 mortgage payment and suspension of disbursements on Creditor’s pre-petition
                 arrearage claim.

         7.      Entry of this Order is without prejudice to Debtors filing any further plan
                 modification that debtor deems appropriate.

         8.      Except as expressly modified herein, Debtors’ Plan as confirmed (and as
                 previously modified, if at all) shall remain in full force and effect.




IT IS SO ORDERED.

Dated July 14, 2021
